There is no foundation for the defendant's claim, that because the reservation in Grinnell's deed to Ahern, and in Ahern's to the plaintiff, is in general terms, he can change his mode of access to the well at his convenience, after the mode reserved had been fixed by the assent of the original parties, as we must presume that it was, by several years exclusive use of a particular way. Indeed, if we are to believe the testimony of Grinnell, the gangway along the north line of the lot, close to the back fence, was the very way to the well which he had reserved, as well as used. The defendant chose this up by an addition to his house, without the consent of, or even consultation with, the owner of the other lot. By blocking up the old way, he certainly did not acquire a right to open a new one. A change of way can only be effected by agreement of the owners of both lots. The plaintiff is entitled to damages in this action for the breaking through his fence and traversing his lot in the unauthorized manner which the evidence discloses; but the projection of the eaves of the addition to the defendant's house over the plaintiff's land, and the consequent damage to it by the water drip therefrom, is not a proper subject of claim in trespass, but in trespass on the case. *Page 478 
Judgment for the plaintiff for twenty dollars damages, and as the case comes here by the defendant's appeal from the Court of Common Pleas, with costs.